 Case 4:19-cv-00527-ALM Document 21 Filed 01/27/20 Page 1 of 2 PageID #: 84




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

 IRONWORKS PATENTS, LLC
                                                         Case No. 4:19-cv-00527
 v.


  COOLPAD TECHNOLOGIES INC.,

                  Defendant.



                 JOINT MOTION TO EXTEND STAY OF ALL DEADLINES


          On December 19, 2019, Plaintiff Ironworks Patents, LLC and Defendant Coolpad

Technologies Inc., notified the Court that the Parties have reached an agreement in principle that

will resolve all matters between them and moved for a stay of all unreached deadlines for thirty

days so that appropriate dismissal papers may be submitted. Dkt. No. 19.

          On December 30, 2019, the Court granted the motion to stay until January 29, 2020. Dkt.

No. 20.

          The parties have exchanged drafts of the settlement agreement and are close to finalizing

it. However, the Chinese New Year begins on January 24 and extends through February 2, 2020,

which will make it impossible for the agreement to be finalized before the stay expires on

January 29. The recent breakout of coronavirus in China has also caused uncertainty since

Coolpad may have to extend the holiday break or put decision makers in isolation as requested

by different levels of medical authorities and governments. The parties therefore seek a joint

extension of the stay until March 2, 2020.
 Case 4:19-cv-00527-ALM Document 21 Filed 01/27/20 Page 2 of 2 PageID #: 85



Dated: January 27, 2020
                                   Respectfully submitted,


                                   /s/ Alison Aubry Richards
                                   Alison Aubry Richards
                                   IL Bar # 6285669 (also admitted in WD Texas)
                                   Global IP Law Group, LLC
                                   55 West Monroe Street, Suite 3400
                                   Chicago, IL 60603
                                   Telephone: (312) 241-1500
                                   arichards@giplg.com

                                   Attorney for Plaintiff Ironworks Patents, LLC




                                      2
